            Case 1:20-cv-01094-VSB Document 8 Filed 05/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                   5/6/2020
GOMEZ,                                                    :
                                                          :
                                         Plaintiff,       :
                                                          :              20-CV-1094 (VSB)
                           -against-                      :
                                                          :                  ORDER
BIG LINE INC., et al.                                     :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on February 7, 2020, (Doc. 1), and filed an affidavit of service

on March 12, 2020, (Doc. 7). The deadline for Defendants to respond to Plaintiff’s complaint

was March 18, 2020. (See id.) To date, Defendants have not appeared or responded to the

complaint. Plaintiff, however, has taken no action to prosecute this case. Accordingly, if

Plaintiff intends to seek a default judgment he is directed to do so in accordance with Rule 4(H)

of my Individual Rules and Practices in Civil Cases by no later than May 20, 2020. If Plaintiff

fails to do so or otherwise demonstrate that he intends to prosecute this litigation, I may dismiss

this case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       May 6, 2020
             New York, New York                               _____________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
